Citation Nr: 1546805	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, to include service in Vietnam from April 1969 to April 1970.  He is the recipient of numerous awards and decorations, including the Vietnam Service Medal, Combat Infantry Badge, Purple Heart, and Silver Star.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied, in pertinent part, service connection for COPD, bilateral hearing loss, and tinnitus.  

In May 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of his testimony is associated with the record.  

In a March 2014 decision, the Board denied the Veteran's claim of service connection for COPD, and remanded the claims of service connection for hearing loss and tinnitus to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  

The Veteran appealed the Board's March 2014 denial of service connection for COPD to the United States Court of Appeals for Veterans Claims (Court).  

While his COPD claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in January 2015 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a January 2015 Order, the Court granted the Joint Motion.  The case was returned to the Board.  The issue of service connection for COPD was remanded to the AOJ in May 2015 for additional development of the record pursuant to the Court's January 2015 Order to satisfy the January 2015 Joint Motion.  

Meanwhile, regarding the issues of service connection for hearing loss and tinnitus, the RO completed a portion of the requested development on remand; issued a supplemental statement of the case (SSOC) in April 2014, and returned the case to the Board for further appellate review.  The Board remanded the issues of service connection for hearing loss and tinnitus again in October 2014 because the AOJ did not substantially comply with the previous remand directives.  

Before the case was returned to the Board on appeal, the RO issued a rating decision in August 2015 which granted service connection for right ear hearing loss and right ear tinnitus.  

The remaining issues on appeal of entitlement to service connection for left ear hearing loss and COPD were addressed in an August 2015 SSOC and the case was returned to the Board.  

Regarding the tinnitus claim, as noted, the RO granted service connection for right ear tinnitus, but not left ear tinnitus.  The Veteran has been assigned a 10 percent schedular rating for service-connected right ear tinnitus pursuant to the August 2015 rating decision.  The 10 percent disability rating is the only schedular rating available for tinnitus, whether it is unilateral or bilateral.  Diagnostic Code 6260 limits the assignment of a single schedular disability rating for tinnitus to no higher than 10 percent, regardless whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, Note (2) ("Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."); Smith v. Nicholson, 451 F.3d 1344, 1349-51 (Fed. Cir. 2006).  Because the Court in Smith determined that it makes no difference whether tinnitus is unilateral or bilateral for purposes of establishing entitlement to the minimum (and maximum) schedular rating of 10 percent, which the Veteran currently receives, the Board finds that the issue of service connection for left ear tinnitus was resolved in the Veteran's favor when service connection for right ear tinnitus was granted.  In other words, a grant of unilateral tinnitus is considered a full grant of benefits on appeal with respect to a claim of service connection for bilateral tinnitus because a grant of service connection for right ear tinnitus is essentially equivalent to granting service connection for bilateral tinnitus.  The outcome is the same.  Thus, the matter of service connection for tinnitus is no longer on appeal, and therefore the RO correctly omitted the issue of service connection for left ear tinnitus from the August 2015 SSOC.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claim of service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At one point during the appellate period, on authorized VA audiometric examination in October 2008, the Veteran's speech recognition score using the CNC word list was 92 percent in the left ear.  

2.  The Veteran's left ear hearing loss disability is, at least as likely as not, due to in-service noise exposure.  


CONCLUSION OF LAW

A left ear hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for left ear hearing loss.  Notably, the agency of original jurisdiction has granted service connection for the right ear hearing loss based on the Veteran's noise exposure in combat in Vietnam.  Service connection for the left ear was denied due to a lack of a confirmed diagnosis of a hearing loss disability in the left ear that meets the requirements for VA compensation purposes (i.e., hearing loss of such severity so as to constitute a disability).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. at 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operates to establish when a hearing loss disability can be service connected.  Id at 159.

An October 2008 VA audiology consult reveals audiogram results indicating a mild sensorineural hearing loss in the left ear.  The audiometric chart reveals the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
25
15
25

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

The findings from October 2008, which were also listed in a December 2008 consultation, show a hearing loss disability for VA purposes because the speech recognition ability was 92 percent in the left ear.  

A February 2009 VA audiologic examination reveals the following pure tone thresholds, in decibels:



HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
10
20

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

See also, VA outpatient audiology consult response from September 2010 showing 25 at 500 Hz, 15 at 1000 Hz, 15 at 2000 Hz, 10 at 3000 Hz and 20 at 4000 Hz.  Speech recognition using the CNC word list was not tested.  

Dr. Y, who treats the Veteran for obesity, hypertension, COPD, and diabetes, but not hearing loss, opined in June 2011, that the Veteran had a bilateral hearing loss that might be a result of acoustic trauma in the military.  Dr. Y based his finding on an attached private audiogram that appears to show the following pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
30
Not tested
20

Speech audiometry revealed speech recognition ability of 92 percent in the left ear; however, it is not clear what method was used to obtain the speech recognition score.  

A more recent, March 2014 VA examination also shows no left ear hearing loss disability for VA purposes.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
10
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner diagnosed left ear sensorineural hearing loss, but only in the frequency range of 6000 Hz or higher.  This does not meet the standard of hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

In an August 2015 opinion, a VA physician found that the Veteran's bilateral hearing loss was as likely as not related to in-service noise exposure.  

In summary, the pure tone thresholds do show some degree of hearing loss in the left ear; however, those thresholds do not reach the level of severity so as to constitute a disability for VA compensation purposes.  That said, during the period covered by this appeal, the Veteran's speech recognition score of 92 percent in October 2008 met the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board is mindful that the more recent evidence of record from 2014 onward suggests that the Veteran does not have a hearing loss disability for VA purposes based on the pure tone thresholds and speech recognition scores; however, for purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran brought his claim for bilateral hearing loss in April 2008.  On examination in October 2008, he had a speech recognition score of 92, sufficient to warrant the diagnosis of hearing loss in the left ear for VA compensation purposes.  An August 2015 VA medical opinion linked the Veteran's bilateral hearing loss to his acoustic trauma in service.  Therefore, the Board finds that service connection for a left ear hearing loss is warranted.  

ORDER

Service connection for a left ear hearing loss disability is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks service connection for COPD, which he contends that he developed as a result of in-service herbicide exposure and/or exposure to artillery fire while in combat in the Republic of Vietnam.  The Veteran is in receipt of the Combat Infantry Badge (CIB) based on his combat service in the Republic of Vietnam.  For a Veteran who engaged in combat with the enemy during his service, his lay testimony of injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b).  Given the circumstances of the Veteran's service, the Board finds that his assertions of exposure to artillery fire fumes are credible, and serve to establish an in-service incurrence.  Additionally, as he served in Vietnam, his exposure to herbicides is presumed.  However, pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability.  The Veteran is required to meet his evidentiary burden as to service connection, such as whether there is a nexus to service, which requires competent evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

In support of his claim, and in particular, the element of nexus, the Veteran's representative submitted an appellate brief in April 2015, which included an article from the Journal of Allergy indicating that dioxins and dioxin-like compounds have been implicated in allergic and inflammatory diseases such as bronchitis, asthma, and chronic obstructive pulmonary disease (COPD).  See Role of the Arylhydrocarbon Receptor (AhR) in the Pathology of Asthma and COPD, Journal of Allergy, Volume 2012 (2012), Article ID 372384 (located in VBMS, labeled Appellate Brief, receipt date April 1, 2015, page 3 of 28).  The article goes on to state that "the immunotoxic actions of dioxins may have impaired defense mechanisms that usually protect against respiratory infection episodes, which play major roles in the natural history of COPD. The possible role of smoking as a confounding factor, if even present, cannot explain the high RR [relative risk] values for these causes."  See id., at page 25 of 28 (or page 630 of the Journal of Allergy).

Accompanying the article is a March 2015 written opinion from the Veteran's treating physician, Dr. Y, who states, "it is more likely than not that the Veteran's COPD was caused by his exposure to chemicals in service."  Dr Y provided no rationale for the opinion.

A VA examination was conducted in June 2015.  The Veteran reported symptoms of cough with phlegm, shortness of breath and wheezing.  He indicated a history of smoking since Vietnam.  The examiner indicated that a chest x-ray was unremarkable for acute disease, and interpretation of a June 2015 PFT revealed no obstructive or restrictive ventilatory defect.  The Veteran did, however, use inhalers including albuterol and Advair and/or Symbicort, but no corticosteroid medication.  The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by any incident of service, including exposure to artillery fire and in-service herbicide exposure.  The basis for this opinion was that the Veteran's lungs were normal during service and at the time of separation from service; and, that numerous epidemiologic studies indicate that tobacco smoking is overwhelmingly the most important risk factor for COPD.  Thus, the examiner concluded that the findings from the journal article mentioned above was less likely a causative factor.  The examiner's rationale was noted to be based on the current literature, the VA records, test results, the Veteran's reported history and the Veteran's private doctor's note.  

Unfortunately, the short shrift paid to the article submitted renders the VA opinion inadequate.  It does not appear that the examiner considered the Veteran's contentions regarding the pollutants he was exposed to during service, including the presumed herbicide exposure during service, which includes by regulation the dioxin TCDD, which is addressed in the article.  Moreover, it remains unclear as to exactly what is causing the Veteran's shortness of breath and the need for Advair and albuterol inhalers, as the current x-ray and PFT evidence shows no restrictive or obstructive defect.  While the examiner noted a diagnosis of COPD in the medical records, it is not clear whether the examiner found this diagnosis to be accurate.  Given the inadequacy of the opinion, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA examination with a physician to determine the nature and etiology of any disability manifested by chest pain, shortness of breath or respiratory symptoms.  The examiner should review the entire electronic claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted, including, but not limited to pulmonary function testing, and any other respiratory testing necessary to identify whether the Veteran has COPD and/or some other respiratory/pulmonary disorder.

The examiner should respond to the following:

(a)  Indicate whether complaints, findings and any objective signs of chest pain, shortness of breath or other pulmonary findings are attributable to COPD, or some other respiratory or pulmonary disability.

(b)  Then, state whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset during active service or is otherwise related to service, including exposure to in-service herbicides and/or artillery smoke.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed respiratory or pulmonary disorder, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

Review of the entire file is required; however, attention is specifically directed to the article: Role of the Arylhydrocarbon Receptor (AhR) in the Pathology of Asthma and COPD, Journal of Allergy, Volume 2012 (2012), Article ID 372384 (located in VBMS, labeled Appellate Brief, receipt date April 1, 2015, page 3 of 28).  The examiner is asked to comment on the article's theory, which appears to suggest that exposure to dioxins makes one more susceptible to developing COPD, and that the possible role of smoking as a confounding factor, if even present, cannot explain the high relative risk values for these causes.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, both she and her representative should be furnished a supplemental statement of the case.  The Veteran and her representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


